Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The instant application having Application Number: 16/353,339 filed on 3/14/19 has a total of 13 claims pending for examination; there are 2 independent claims and 11 dependent claims, of which only claims 1-8 are examined below.
Priority
Acknowledgment is made of applicant’s claim for priority under 35 U.S.C. § 119 (e) with reference to Application Number: 107118282 filed on 5/29/18.
Information Disclosure Statement
The Information Disclosure Statement(s) has been reviewed by the examiner and is found to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.
Drawings
The drawing(s) have been reviewed by the examiner and are found comply with the provisions of 37 CFR 1.81 to 1.85.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20110299334 to Honma (hereinafter Honma) in view of US Patent Application Publication No. 20190056888 to Kwon et al. (hereinafter Kwon).
With regards to claim 1, Honma teaches a resistive memory [fig 1] comprising: 
a storage array comprising a plurality of blocks, each comprising a plurality of memory cells [fig 1 element 1 – paragraphs 18, 21]; 
a storage circuit storing a plurality of count values [fig 1 element 11 – paragraphs 27, 80-81];
a control circuit generating a control signal according to the count values when an external command is a write command [fig 1 element 8 – paragraphs 24-25]; 
a voltage generation circuit providing an operation voltage group according to the control signal [fig 1 element 9 – paragraphs 24-25]; and 
an access circuit accessing the storage array according to the operation voltage group [fig 1 element 3 – paragraph 21]. 
Honma discloses all of the above but is silent as to wherein each of the count values indicates a number of times data is written from the access circuit to a corresponding block.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Honma and Kwon to have each of the count values indicate a number of times data is written from an access circuit to a corresponding block [Kwon paragraphs 13-14, 28, 30-32] for the benefit of preventing or reducing disturbances between adjacent regions in memory [Kwon - paragraphs 2, 10-12].

With regards to claim 2, the combination of Honma and Kwon teaches the resistive memory as claimed in claim 1, further comprising: 
a counter circuit adjusting the count value of the block that corresponds to a write address when the external command is the write command [Kwon paragraphs 13-14, 28, 30-32], combined under the same rationale as above. 

With regards to claim 3, Honma teaches the resistive memory as claimed in claim 1, wherein the voltage generation circuit adjusts at least one voltage of the operation voltage group according to the control signal [paragraphs 24-25, 80-81]. 


Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
With regards to claim 4, the prior art of record alone or in combination fail to teach or fairly suggest wherein the voltage generation circuit adjusts the duration of generation of the operation voltage group, in combination with the other limitations found in the claim.  

With regards to claim 5, the prior art of record alone or in combination fail to teach or fairly suggest wherein when the external command is the write command, the access circuit reads original data stored in at least one memory cell corresponding to a write address, and wherein the control circuit compares the original data and user data to generate a comparison result and adjusts the control signal according to the comparison result, in combination with the other limitations found in the claim.  

With regards to claim 6, due to its dependence from claim 5, it includes allowable subject matter for at least the same reasons.

With regards to claim 7, the prior art of record alone or in combination fail to teach or fairly suggest wherein when the external command is the write command, the 

With regards to claim 8, due to its dependence from claim 7, it includes allowable subject matter for at least the same reasons.
Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot in view of the new grounds of rejection presented above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E MARTINEZ whose telephone number is (571)272-4152.  The examiner can normally be reached on Monday-Friday 8:30am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss N Alrobaye can be reached on (571)270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




DEM